Citation Nr: 1028667	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  05-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for spina bifida occulta.

2.  Entitlement to service connection for a back disorder other 
than spina bifida occulta.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Appellant had active duty for training in the United States 
Air Force Reserve and the New York Army National Guard, including 
in 1984, from June 1986 to May 1988 and from May 1988 to July 
1990.  No active military service has been confirmed.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in New York, New York.

By way of procedural history, the Appellant's claims were denied 
by the RO in March 2004.  The Appellant appealed, and in November 
2006 the Board remanded the Appellant's claim for additional 
development, including obtaining various National Guard records 
and obtaining a new VA examination.  After this development was 
completed, the case was returned to the Board, and in December 
2008 the Board denied the Appellant's claim.  The Appellant 
appealed this decision to the Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), in 
an Order dated in October 2009, the Court vacated the Board's 
December 2008 decision and remanded the Appellant's case back to 
the Board.  

This appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In the JMR, the parties agreed that a VA examination that was 
provided to the Appellant in April 2008, pursuant to the Board's 
November 2006 remand, was inadequate.  Specifically, while the 
examiner determined that the Appellant's spina bifida was 
congenital, he stated that he was unable to provide an opinion as 
to whether the Appellant's other back disorder, spondylolysis at 
L5-S1, was due to the residuals of an in-service disease or 
injury without resorting to mere speculation.  Additionally, 
while the examiner determined that three medical opinions that 
were submitted by private physicians to the effect that the 
Appellant's back disorder(s) were caused or aggravated beyond 
their normal progression by his service were inaccurate, he did 
not explain the basis for his conclusion.  In the JMR, the 
parties agreed that the examiner's opinion did not comply with 
the instructions that were set forth in the Board's November 2006 
remand because it did not attempt to reconcile the private 
physician's statements with the negative opinion that was 
expressed by a VA examiner in November 2004.  

Therefore, this matter must be remanded for a new examination 
that adequately addresses the etiology of the Appellant's back 
disabilities, including explaining the medical basis, or lack 
thereof, of previous opinions of record.

Additionally, in reviewing the claims file, it appears that 
private treatment records may exist that were not obtained.  
Specifically, the Appellant provided medical opinions from three 
private physicians, but treatment records from those physicians 
are not of record.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Appellant and 
request that he identify all treatment that 
he received for his back disorder.  Based on 
his response, all identified treatment 
records should be obtained, to the extent 
that they are not already in the claims file.  
The Appellant should specifically be 
requested to sign releases enabling VA to 
obtain treatment records from the physicians 
who provided medical opinions in support of 
his claim (Dr. C.C.R., Dr. R.P.S., and Dr. 
S.M.C.) and these records should be obtained.  
If any identified treatment records exist but 
cannot be obtained, this, as well as the 
efforts that were made to obtain the records, 
should be documented in the claims file.  The 
Appellant should also be notified of VA's 
inability to obtain the records.  

2.  Then, the Appellant should be schedule 
for a new VA orthopedic examination.  Prior 
to the examination, the examiner should 
review the claims file, including the 
Appellant's service treatment records and the 
prior medical opinions including an October 
2002 VA examination, a November 2004 VA 
examination, and the opinions submitted by 
Dr. C.C.R., Dr. R.P.S., and Dr. S.M.C.  All 
indicated tests and studies should be 
performed and all clinical findings reported 
in detail.  The examiner should specifically 
address the following matters:

(a)  If the Appellant is diagnosed with spina 
bifida, is this a congenital or an acquired 
disorder?  If spina bifida is congenital in 
nature, is it clear and unmistakable (obvious 
or manifest) that this disorder was not 
permanently made worse (aggravated) by 
superimposed injury beyond its normal 
progression by military training?

(b) If the Appellant is diagnosed with a back 
disorder other than spina bifida, is it as 
least as likely as not (at least 50 percent 
likely) that this disorder is due to a 
disease or injury that occurred during the 
Appellant's service?  The examiner should 
fully explain the rationale for his or her 
conclusion.  In providing this rationale, the 
examiner should specifically refer to the 
Appellant's service treatment records and the 
opinions expressed in the October 2002 VA 
examination, the November 2004 VA 
examination, the opinion to Dr. C.C.R., the 
opinion of Dr. R.P.S., and the opinion of Dr. 
S.M.C.  If these differing opinions can be 
reconciled, then this should be done.  If the 
examiner finds one or more of these opinions 
are more probative than the others, then the 
examiner should fully explain why this is the 
case.  If the examiner disagrees with any of 
these opinions, then he or she should fully 
explain why this is the case with reference 
to specific medical principles.  If the 
examiner is unable to provide any of the 
opinions requested herein, then he or she 
should provide a complete rationale 
concerning why this is the case.  In doing 
so, the examiner should comment on the 
ability of the other medical providers to 
provide opinions on these matters to a 
reasonable degree of medical certainty while 
the examiner is unable to do so.  

3.  After completion of the above 
development, the Appellant's claim should be 
re-adjudicated.  If the determinations remain 
unfavorable to the Appellant, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



